Title: To James Madison from Robert Ritchie, 30 June 1801
From: Ritchie, Robert
To: Madison, James


					
						Sir
						Port Republicain June 30th. 1801
					
					I have the honor of transmitting you in conformity to my duty, No. 1 a report of the Merchant Vessels of the United States that have entered this Port since the 1st. of last January, the date of their arrival and departure, their Cargoes inward & outward, and the owners thereof, the whole arranged in a Table under different columns and the Report closing this day also No. 2. an Aggregate of the Imports & Exports for the same period of the most material articles of trade.  I have the honor to remain with great respect, Sir your Most Obt. Hu. Servt.
					
						Robt. Ritchie
						Consul of the United States of America
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
